Exhibit 10.1

Fradella Separation Agreement
March 31, 2009



1.   Employment Agreement – Effective immediately, both parties release each
other from all terms of the Fradella employment agreement currently in place.
The only exception to that is HSOA will continue to indemnify, as well as
advance legal expenses, Fradella as a result of all claims asserted against him
while he was an Officer, Director and Individual during his employment with
HSOA, and/or subsidiaries.



2.   Health Benefit – The Company will continue to pay Fradella and his family’s
healthcare benefits for a period of six months, or until as such time Fradella
becomes employed and replaces those benefits.



3.   Lincoln Pick-Up Trucks – Fradella personally guaranteed two Lincoln pick-up
trucks that are currently being used by the Company. The Company can not pay for
those and as a result Fradella will takeover those payments and the vehicles on
May 1, 2009.

Agreed and Accepted;

 
/s/ Patrick McGeeney                           , 2009
Patrick McGeeney, Acting Chairman HSOA
 
 
/s/ Frank J. Fradella             April 30, 2009
Frank J. Fradella CEO, HSOA and Individually

 

3